Howie, J.
The indictment in this case charged, that the appellant, on the 1st day of February, 1879, at Steuben county, Indiana, unlawfully suffered one Samuel Weicht, who was then and there a person under the age of twenty-one years to play a game of billiards with Freeborn Patterson, at and upon a billiard table, of which tho appellant then and there had the care, management and control, contrary to the form of the statute, etc.
Upon a plea of not guilty, and a trial by the court, the appellant was found guilty as charged in tho indictment ; and his motion for a new trial having been overruled, and his exception entered to this ruling, judgment was rendered against him upon the finding, forthe fine assessed by the court.
In this court, the appellant has assigned, as error, the overruling of his motion for a new trial. The causes assigned for such new trial, in the motion therefor, were that the finding of tho court was not sustained by sufficient evidence, and iyas contrary to law. It seems to us that the error complained of is well assigned. The evidence in the record does not sustain the finding of the court. This evidence does not show that the appellant suffered the minor to play a game of billiards. In respect to the character or kind of game played, the evidence is substantially the same as that in the case of Squier v. The State, ante, p. 317, decided at this term, in which it was held that a game of fifteen-ball pool is not a game of billiards. See, also, the case of Bartender v. The State, 51 Ind. 73.
Tho court erred, wo think, in overruling the appellant’s motion for a new trial.
The judgment is reversed, and the cause remanded, with instructions to sustain tho motion for a new trial, and for further proceedings in accordance with this opinion.